Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 29 June 2022.
ALLOWABLE SUBJECT MATTER
The following is an Examiner's Statement of Reasons for Allowance: the prior art made of record fail to teach the combination including the limitations of:

(Claim 1) “…wherein the memory controller is configured to determine one of the first and second channels that is less frequently accessed upon receiving an inference request, and access a corresponding one of the first weight data and the second weight data using the determined one channel in response to determining that the inference request requires accessing weight data for an operation, and wherein the NPU performs the operation without using any weight data in response to determining that the inference request does not require accessing the weight data for the operation.”
 
[Claims 2-12 indicated allowable by virtue of depending from and incorporating the subject matter of claim 1.]

(Claim 13) “…wherein the NPU attempts to access the third weight data using the third memory manager upon receiving an inference request from a host device in response to determining that the inference request requires accessing weight data for an operation…wherein the NPU performs the operation without using any weight data in response to determining that the inference request does not require accessing the weight data for the operation.”
 
[Claims 14-17 indicated allowable by virtue of depending from and incorporating the subject matter of claim 13.]

(Claim 18) “…determining, by the memory controller, whether the request requires accessing weight data for the neural processor; processing, by the neural processor, the request when it is determined that the request does not require accessing the weight data; and selecting, by the memory controller, one of the channels that is less frequently accessed and accessing the weight data using the selected channel when it is determined that the request requires accessing the weight data.”

[Claims 19-20 indicated allowable by virtue of depending from and incorporating the subject matter of claim 18.]

RESPONSE TO ARGUMENTS
Applicants’ arguments filed 29 June 2022 have been carefully and fully considered and are persuasive. As noted supra the case is in condition for allowance. 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173. The examiner can normally be reached MON THROUGH FRI 9:30 TO 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KALPIT PARIKH/
Primary Examiner, Art Unit 2137
KALPIT . PARIKH
Primary Examiner
Art Unit 2137